DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 12 is objected to because of the following informalities:  “the light” should be amended to read “the PBM light” as previously claimed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1 and 2, “the retinal pigment epithelium (RPE)” and “the sub-RPE” lack antecedent basis since they have yet to be claimed. 
	In further regards to claims 1 and 2, the Applicant should spell out electroretinography prior to using the acronym ERG. 
	In regards to claims 7-9, the Applicant should spell out age related eye disease study prior to using the acronym AREDS. 
	In regards to claims 4-9, the method claims as written are not method steps but rather statement of fact. These claims appear outside the scope of the method claim, as the method starts with this administration of PBM light, therefore, it is unclear how this limits the method. Further, per MPEP 2111.04, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.
	Claims 3 and 10-20 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 10-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedford (US 20160067086 A1).
	In regards to claim 1, Tedford discloses a method for preventing or delaying onset and/or progression of dry age- related macular degeneration (dry AMD) in an eye of a subject (Abstract discloses methods for treating the eye, Par. 0006 discloses this can be for age related macular degeneration), the method comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Par. 0005 discloses using PBM for this treatment) comprising:
(i) light having a wavelength in a red wavelength range; and/or (ii) light having a wavelength in a near-infrared (NIR) wavelength range (Par. 0034 discloses using light in the red wavelength or NIR wavelength), when the eye of the subject exhibits any one or more of (a)-(p):
(a) hypo-pigmentation of the retinal pigment epithelium (RPE); (b) hyper-pigmentation of the RPE; (c) mottling of the RPE; (d) vacuolation in the RPE and/or the sub-RPE space; (e) multivesicular bodies in the RPE and/or the sub-RPE space; (f) a region of partial or complete loss of RPE; (g) drusen or drusen-like deposits; (h) accumulation of lipofuscin; (i) spontaneous choroidal neovascularization (CNV); () subretinal hemorrhage; (k) subretinal cellular infiltrates; (m) basal laminar deposits in the RPE; (n) a region of thickening of Bruch's membrane; (o) an ERG response amplitude of a b-wave that is reduced as compared to a ERG response amplitude of a b-wave in a healthy eye; (p) an ERG response amplitude of an a-wave that is reduced as compared to a ERG response amplitude of an a-wave in a healthy eye (Par. 0085 discloses using sensors to detect parameters in the eye, such as ERG waves, in order to plan treatment). 
	In regards to claim 2, Tedford discloses a method for preserving or improving a retinal function in an eye of a subject (Abstract discloses methods for promoting healing in the eye), the method comprising administering to the eye an effective amount of photobiomodulation (PBM) light (Par. 0005 discloses using PBM for this treatment) comprising:
(i) light having a wavelength in a red wavelength range; and/or (ii) light having a wavelength in a near-infrared (NIR) wavelength range (Par. 0034 discloses using light in the red wavelength or NIR wavelength), when the eye of the subject exhibits any one or more of (a)-(p):
(a) hypo-pigmentation of the retinal pigment epithelium (RPE); (b) hyper-pigmentation of the RPE; (c) mottling of the RPE; (d) vacuolation in the RPE and/or the sub-RPE space; (e) multivesicular bodies in the RPE and/or the sub-RPE space; (f) a region of partial or complete loss of RPE; (g) drusen or drusen-like deposits; (h) accumulation of lipofuscin; (i) spontaneous choroidal neovascularization (CNV); () subretinal hemorrhage; (k) subretinal cellular infiltrates; (m) basal laminar deposits in the RPE; (n) a region of thickening of Bruch's membrane; (o) an ERG response amplitude of a b-wave that is reduced as compared to a ERG response amplitude of a b-wave in a healthy eye; (p) an ERG response amplitude of an a-wave that is reduced as compared to a ERG response amplitude of an a-wave in a healthy eye (Par. 0085 discloses using sensors to detect parameters in the eye, such as ERG waves, in order to plan treatment). 
	In regards to claim 3, Tedford discloses the method of claim 1, wherein prior to administering the PBM light, the subject does not exhibit vision loss in the eye (Par. 0009 discloses the methods used can be used on a subject with blurred vision, i.e. not vision loss). 
	In regards to claim 10, Tedford discloses the method of claim 1, wherein the wavelength in a red wavelength range is 670 nm ± 50nm or 660 nm ± 50nm (Par. 0034 discloses red light in the range of 640-700 nm). 
	In regards to claim 11, Tedford discloses the method of claim 1, wherein the wavelength in a NIR wavelength range is 830 nm ± 50nm or 850 nm ± 50nm (Par. 0034 discloses NIR in the range of 800-900 nm). 
	In regards to claim 13, Tedford discloses the method of any claim I, wherein the method comprises administering the PBM light on 1, 2, 3, 4, 5, 6, or 7 days in a week (Par. 0153 discloses the treatment can be given daily, i.e. 7 days a week).
	In regards to claims 15-19, Tedford discloses the method of claim 1, further comprising administering an effective amount of PBM light comprising light having a wavelength in the yellow wavelength range from 550-620nm, 560-610 nm, 570-600nm, and 590 nm ±  15nm (Par. 0038 discloses using a light in the range of 500-650 nm).
	In regards to claim 20, Tedford discloses the method of claim 1, further comprising, prior to and/or after administering the PBM light, performing one or more of an electroretinogram, fluoroscein angiography, ocular coherence tomography (OCT), spectral domain ocular coherence tomography, enhanced depth imaging OCT, swept source OCT, retinal oximetry, OCT angiography, dark adaptometry, an FST test, or fundus imaging, optionally comprising performing fundus autofluoresence, on the eye of the subject (Par. 0039 discloses OCT can be used prior to the PBM light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford (US 20160067086 A1) in view of Merry (Photobiomodulation reduces drusen volume and improves visual acuity and contrast sensitivity in dry age-related macular degeneration; NPL).
	In regards to claim 4 and 7, Tedford discloses the method of claim 1, wherein prior to administering the PBM light, the eye of the subject does not exhibit medium-size drusen, large-size drusen, soft drusen, drusen having a soft border, and/or drusen having a yellow color and the eye had an AREDS categorization of AREDS 1 (smaller drusen size is a common symptom of dry age macular degeneration and since the art teaches using PBM light to prevent dry age macular degeneration, this limitation would be met by the applied art). 
	Tedford does not explicitly teach that smaller drusen size is a common symptom of dry age macular degeneration. However, in the same field of endeavor, Merry does disclose smaller drusen size is a common symptom of dry age macular degeneration in the Abstract. 	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford and modified them by explicitly disclosing that smaller drusen size is a common symptom of dry age macular degeneration, as taught by Merry, for the purpose of identifying symptoms of dry age macular degeneration. 
	In regards to claim 5, Tedford discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye of the subject does not exhibit geographic atrophy (GA) affecting a fovea. However, in the same field of endeavor, Merry does disclose inclusion criteria for PBM to treat macular degeneration includes no GA (e271) in order to better explore the potential benefit of PBM in varying stages and severity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford and 
	In regards to claim 6, Tedford discloses the method of claim 1, except for wherein prior to administering the PBM light, the subject does not report difficulty in: 
(i) seeing in a center of a field of vision; 
(ii) seeing in dim light; 
(iii) seeing and/or perceiving straight lines; 
and/or (iv) seeing and/or perceiving colors. 
	However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes having a high BCVA score which would mean the subject would be able to see straight lines and perceive colors (e271) in order to better explore the potential benefit of PBM in varying stages and severity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford and modified them by having criteria for PBM to treat macular degeneration include having a high BCVA score, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.
	In regards to claim 8, Tedford discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye had an AREDS categorization of AREDS 2. However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes an ARED score of 2 (e271) in order to better explore the potential benefit of PBM in varying stages and severity. 

	In regards to claim 9, Tedford discloses the method of claim 1, except for wherein prior to administering the PBM light, the eye had an AREDS categorization of AREDS 3. However, in the same field of endeavor, Merry discloses inclusion criteria for PBM to treat macular degeneration includes an ARED score of 3 (e271) in order to better explore the potential benefit of PBM in varying stages and severity. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tedford and modified them by having criteria for PBM to treat macular degeneration include having an AREDS score of 3, as taught and suggested by Merry, in order to better explore the potential benefit of PBM in varying stages and severity.
5.	Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford (US 20160067086 A1).
	In regards to claim 12, Tedford discloses the method of claim 1, wherein the light of (i) and/or the light of (ii) is administered to the eye at a dose of at least about 4.5 J/cm2 (Par. 0118 discloses ranges of administered light such as 1J/cm2). 
Tedford discloses the claimed invention except for the energy dose being at least about 4.5 J/cm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use this energy dose, since it has been held that where the general 
	In regards to claim 14, Tedford discloses the method of claim 13, comprising administering the PBM light for 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or more consecutive weeks, wherein each of the consecutive weeks independently comprises administering the PBM light for 1, 2, 3, 4, 5, 6, or 7 days (Par. 0154 discloses at least one week of treatment implying there can be 2-12 weeks).
Tedford discloses the claimed invention except for the PBM being administered for 2-12 consecutive weeks. It would have been obvious to one having ordinary skill in the art at the time the invention was made to administer for this many weeks, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/ALLEN PORTER/Primary Examiner, Art Unit 3792